Citation Nr: 1242094	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-31 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond April 29, 2010.

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971.  The Veteran died in April 2012.  The appellant is the Veteran's surviving child.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In his August 2010 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge at the RO.  In November 2011, he was notified that his Board hearing had been scheduled for a date in December 2011.  He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the appellant's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals a May 2012 rating decision showing that the Veteran died in April 2012 and a December 2011 codesheet showing all of the Veteran's service connected disabilities along with their ratings and effective dates of each rating.


FINDINGS OF FACT

1.  The Veteran was awarded permanent and total service- connected disability rating by way of a rating decision dated in December 2002.  Notice of the rating decision was provided on December 23, 2002.

2.  The appellant was born in January 1979 and is the child of the Veteran.  

3.  The appellant became eligible for education benefits between his 18th and 26th birthdays.  

4.  The appellant first sought education benefits in June 2003.  An 8-year delimiting date was established as April 29, 2010.

5.  The appellant reached his 31st birthday in January 2010.  He was afforded education benefits beyond his 31st birthday and the RO extended his benefits to March 22, 2010, the expiration of the term that the appellant was enrolled in.


CONCLUSION OF LAW

The appellant is not entitled to DEA benefits beyond April 29, 2010.  38 C.F.R. §§ 3501, 3511, 3512 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021, 21.3040, 21.3041, 21.3043 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence of record reflects that the Veteran was given a permanent and total disability rating effective April 29, 2002.  Notice of the rating was provided to him on December 23, 2003.  Evidence of record also establishes that the appellant is the surviving child of the Veteran.  The appellant was born in January 1979.

The appellant submitted a claim for entitlement to Dependents' Educational Assistance (DEA) benefits in June 2003.  He submitted a VA Form 22-5490, Application for Survivors' and Dependents' Educational Assistance.  He reported that he had graduated from high school and had five years of college at Mercer University through May 2002.  It was also noted that the appellant planned to enroll at Georgia State University effective August 2003.  

The appellant was awarded DEA benefits in July 2003.  The delimiting date was established as April 29, 2002, and he had 45 months of original entitlement.

It appears that the appellant was enrolled at Georgia State University from August 25, 2003 to September 30, 2003, from October 1, 2003 to December 19, 2003, from January 12, 2004 to May 10, 2004, from August 23, 2004 to December 17, 2004, and from January 10, 2005 to May 10, 2005.  However, it appears that he discontinued his education for approximately four years, not enrolling again until April 2009.  

An electronic certification from Georgia State University was received in March 2009.  The appellant was certified as taking 8 credit hours for the period from April 4, 2009 through June 15, 2009.  The appellant was granted DEA benefits for this period.  His notice of award letter also informed him that he had 20 months and 22 days of remaining entitlement if used prior to April 29, 2010.

In August 2009 the appellant requested that his DEA benefits be continued past April 29, 2010 as he still required an additional 17 months of schooling past April 29, 2010.  

The RO construed the appellant's statement as a request for an extension of his delimiting date.  The RO wrote to the appellant in December 2009.  He was asked to provide additional information to enable the RO to determine if an extension could/would be authorized.  The appellant was asked to submit evidence to show that he had to suspend his education because of reasons beyond his control.  He was told the evidence should show the beginning and ending dates of the period he was unable to train or attend school.  The letter provided examples of acceptable reasons to include immediate family or financial obligation beyond his control, 
unavoidable conditions at work, or personal illness or illness or death in his immediate family.

In response to this letter the appellant submitted a copy of his mother's death certificate showing that she passed away in October 2004.  He also submitted an April 2010 letter which shows that in December 2004 the appellant visited the Counseling & Testing Center at Georgia State University.  At that time the appellant was, reportedly, overwhelmed with responsibilities and concerned about his school work.  He reported that his mother had died recently, his father had just had a stroke due to complications from alcohol and drug abuse, and that his older brother was not able to help him settle his mother's estate and take care of his father due to his inability to take care of himself and his four children.  The appellant's affect was reportedly flat and he described himself as being on "automatic pilot."  He also reported multiple symptoms that were affecting his school work, such as inability to think clearly, concentrate, remember, study, and sleep.  He described himself as exhausted, angry, lonely, and overwhelmed by all the legal matters and logistics involved in being the executor of his mother's will and getting back to school.  At the time he came in, he was trying to get an incomplete from his professors, since he had been doing well early in the semester.  

In February 2010 correspondence the RO wrote that the basic beginning date for DEA benefits is the eligible child's 18th birthday or the date of completion of secondary schooling, whichever comes first.  The basic ending date is the eligible child's 26th birthday and, in certain situations can be extended to age 31.  The RO wrote that the appellant had reached the age of 31 on January [redacted], 2010, and, by law, no benefits could be paid after age 31.  The RO extended the benefits to the end of the term the appellant was, at that time, enrolled in which ended on March 22, 2010.  

The appellant submitted a notice of disagreement (NOD) with the termination date of his eligibility - the delimiting date - in March 2010.  He was aware that his entitlement to DEA benefits was about to expire.  He hoped that his benefits would be extended to allow him to finish his planned educational program.  

Thereafter, the RO also issued a statement of the case (SOC) in July 2010.  The SOC noted that, generally, a claimant has 8 years from the beginning date of eligibility to use DEA benefits.  In this case, the beginning date was April 29, 2002.  The ending date was April 29, 2010.  VA extended benefits to March 22, 2010, to allow for the appellant to complete the school term.  The appellant perfected an  appeal in August 2010.  

Analysis

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  The evidence reflects that the appellant is the Veteran's surviving child, and that the Veteran was in receipt of a permanent and total disability rating.  See 38 C.F.R. § 21.3020(p).  Thus, the appellant is an eligible person for DEA benefits.  Each eligible person shall be entitled to educational assistance under Chapter 35 for a period not in excess of 45 months (or to the equivalent thereof in part-time training).  38 U.S.C.A. § 3511(a)(1).

An eligible person's period of eligibility generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(a), 21.3041(a).  

An exception to the general rule for a beginning date provides, in part, that if a permanent and total disability rating occurs after the eligible person's 18th birthday, but before their 26th birthday, then the period of eligibility shall end 8 years after the date that is elected by that person to be the beginning date of entitlement under 38 U.S.C.A. § 3511 or subchapter V of Chapter 35 of Title 38.  See 38 U.S.C.A. § 3512(a)(3); 38 C.F.R. § 21.3041(a)(2)(ii).  The period of eligibility ends with the earlier of the date the veteran is no longer rated permanently and totally disabled or 8 years after the beginning date elected.  The eligible person can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the veteran of the rating, or any date in between.  38 C.F.R. § 21.3041(a)(2)(ii).  (The Board notes that subchapter V pertains to special restorative training and such an element is not applicable in this case.  See 38 U.S.C.A. §§ 3540-3542; 38 C.F.R. § 21.3300).  Thus, the normal period of eligibility can go beyond the eligible person's 31st birthday.

The appellant was between his 18th and 26th birthdays when the Veteran was determined to be permanent and totally disabled.  Notice of the rating action was provided on December 23, 2002.  However, April 29, 2002 was the date established as the beginning date, the effective date of the award, with the delimiting date falling 8 years later, on April 29, 2010.  The Board notes that there was a change to certain regulations pertaining to eligibility and entitlement to DEA benefits effective May 28, 2008, prior to establishing the delimiting date.  See 73 Fed. Reg. 30,486-30,492 (May 28, 2008).  Although this date was established under prior statutory and regulatory provisions, the intervening changes in the law and regulations would not have changed the appellant's beginning or delimiting dates.  In addition, the Board notes that this date extends beyond the appellant's 31st birthday and provides for a full 8 years of benefits.  See 38 C.F.R. § 21.3040(d) (termination of eligibility); see also VAOPGCPREC 8-2004 (Basic eligibility period beyond age 31 not barred by 38 C.F.R. § 21.3040(d) except as provided for in 38 U.S.C.A. § 3512).

In certain situations, the delimiting date may be modified or extended beyond an eligible person's 26th birthday, but generally not past his/her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(g).  The period of eligibility ending date may be extended if an education program has been suspended due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. § 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday.  38 U.S.C.A. § 3512(c).  38 C.F.R. § 21.3041(g)(1).  

If an eligible person's period of eligibility ending date occurs while the person is enrolled in an educational institution, VA may extend the period of eligibility (extensions may be made beyond age 31) as limited in § 21.3041(g)(2)(i), (ii).  The narrow circumstances presented in 38 C.F.R. § 21.3041(g)(2)(i) allow for an extension of the period of eligibility to the end of the course quarter or semester for a child enrolled in an educational institution that regularly operates on the quarter or semester system.  38 U.S.C.A. § 3512(a)(7).  The basis found at 38 C.F.R. § 21.3041(g)(2)(ii), relating to extending the date to the end of a course for an institution that operates under other than a quarter or semester system, is not for application in this case.

The above exceptions represent the only bases for extending a delimiting date.  The Board will discuss the exceptions to delimiting dates in reverse order.  The appellant turned 31 in January 2009.  This was prior to his established delimiting date of April 29, 2010.  The evidence shows that his last semester was certified as from January 9, 2010, to March 22, 2010.  He was paid educational assistance benefits to March 22, 2010.  In short, the appellant was provided an extension of benefits beyond his 31st birthday at that time and benefits were paid to the end of the semester during which his delimiting date was reached.  This was the maximum date that could be provided under 38 C.F.R. § 21.3041(g)(2)(i).  

The appellant's claim was originally adjudicated for an extension of his delimiting date on the basis that he had to suspend his program of education from 2005 to 2009.  The appellant provided evidence to support his contention that his delimiting date should be extended for the four years he claims he could not pursue his education.  The RO denied the claim on the basis that his delimiting date could not be extended beyond his 31st birthday on the basis of the suspension of his education program.  

The applicable statutory and regulatory provisions do not allow for an extension of the delimiting date under 38 C.F.R. § 21.3043 beyond the age of 31.  See 38 U.S.C.A. § 3512(c); see also 38 C.F.R. § 21.3041(g)(1).  The Board finds that the appellant is entitled to basic eligibility of 8 years, to extend beyond the age of 31, as required by 38 U.S.C.A. § 3512(a)(3).  However, the limitations of extending the delimiting date, found at 38 C.F.R. § 21.3041(g)(1), apply in this case and prohibit any further extension of his delimiting date than that already provided by the RO.  The appellant was paid educational assistance benefits beyond his 31st birthday in accordance with his delimiting date.  There is no legal basis for extending his delimiting date past April 29, 2010.  The appellant's claim must be denied.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, provides that VA will notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  Regulations relating to notice and assistance, specific to education benefits, are found at 38 C.F.R. § 21.1031, 21.1032 .

No notice was provided to the appellant in this case.  However, because the record in this case shows that undisputed facts make the appellant ineligible for an extension of his delimiting date, the Board finds that the VCAA does not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.



ORDER

An extension of the delimiting date for Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code, beyond April 29, 2010, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


